DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Claims 1, 6-11, 16-18 have been presented for examination based on the response filed on 12/20/2021.
Claim 1, 6-11, 16-18 is/are newly rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB/Patent No. 20130151220 by Matsumura; Ikuo et al, further in view of US PGPUB/Patent No. 20140025365 by Kajitani; Kohichi et al.
This action is made Non-Final.
Examiner Note
While new grounds of rejections are made above, applicant is encouraged to request an interview before filing a response to this action. Specifically, examiner believes applicant has not distinguished the claims over Matsumura in of Kajitani, where the controller and plant simulation are serially executed and the plant simulators sub-time intervals are not equal may possibly distinguish over at least the cited prior art. See Kajitani [0085] in view of applicant’s Fig.2.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), claiming foreign priority to EP 18154633.4, filed 02/01/2018 where Priority Documents electronically retrieved by USPTO from a participating IP Office - 03/19/2019.
Response to Arguments
(Argument ) Applicant has argued in Remarks Pg.:
Applicant has arnended independent claims 1 and 11 fo incorporate details of claims 2, 3, and 5; 12, 13, and 15, respectively (as originally filed, now canceled) in order to further define the device and method for simulating a controlled machine ar installation and how if operates with up-to-date inpul values. Claim 1 has been amended (and claim 77 in a similar manner} fo now recite “he process simulation apparatus comorises a device [lis] configured to adjust a duration of at least one of the first simulation steps depending on the virtual resull time such that the ai least one of the first simulation stens ends al the virtual result time" which is not disclosed in Matsumura [0106-135]. Instead, Matsumura [0125-135] describes how the plant is instructed to execute until time t at the longest, and if the steps until time { cannot be extended, sfopping execution before that time. Furthermore, claim 1 has been amended (and claim 11 in a similar manner} to now recite “wherein the controller simulation apparatus Is configured fo transmit the oufout values fo the ocrocess simulation apparatus. and wherein the crocess simulation apparatus is configured to use the transmitted outout values as input values for performing af least one first simulation step so that the process simulation apparatus and the controller simulation avoaratus operate with up-to-date inout values.” Claims 1 and 11 as amended better reflect the details of paragraphs [0033-35] and Figures 3 and 4 of the specification as originally fled in describing how the process simulation apparatus and the controller simulation operate with up-to-date inpul values due to the device in the process simulation apparatus thal is configured to adjust a duration of af least one of the first simulation steps depending on the virtual resull time such that the at least one of the first simulation steps ends at the virtual result ime. Matsumura in paragraphs [0017, 84, 85, 124-134] describes stopping al designated times, or sariler if notification of updating the internal state is required. Additionally, sampling and signaling are described, and the plant is instructed to execute until time t at fhe longest, and if the steps unt! time t cannot be extended, stopping execution before that time. However, these teachings fail to anticipate claims 1 and 11 as now amended.

(Response 1) Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the 
---- This page is left blank after this line -----

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6-11, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB/Patent No. 20130151220 by Matsumura; Ikuo et al, further in view of US PGPUB/Patent No. 20140025365 by Kajitani; Kohichi et al.
Regarding Claim 1 & 11
Matsumura teaches a device and a methos for simulating a controlled machine or installation (Matsumura: See Fig.3 & [0015] – “The ECU emulator includes a processor emulator and a peripheral emulator. On the other hand, the plant simulator includes a brake simulator and an engine simulator and the like”), the device comprising: a process simulation apparatus  (Matsumura: Fig.3 plant simulator 206 as process simulation apparatus) comprising a first virtual clock  (Matsumura: “[0016] At this time, the processor emulator operates using a relatively high resolution clock at 80 MHz for example. On the other hand, the plant simulator is a simulator of a physical mechanism, and therefore operates at a relatively low resolution of 10 kHz for example. Generally, a lower resolution can be simulated at high speed, so the plant simulator is often faster”) and an event receiver (Matsumura: [0018] “The peripheral emulator is mutually connected to the plant simulator and the processor emulator using the I/O interface of the ECU emulator. Typically, the operations can be suppressed at a resolution of approximately 10 MHz. This increases the speed of the plant simulator, but decreases the speed of the processor emulator. The peripheral emulator transmits a pulse signal to the plant simulator” – i.e. plant simulator has pulse or event receiver to accept the pulse signal, also see [0125]-[0134] Advance(t)), the process simulation apparatus  configured to perform first simulation steps as a function of a first virtual time so as to simulate a physical process of the machine or installation  (Matsumura: [0015]-[0016] as cited above teaching “the plant simulator includes a brake simulator and an engine simulator and the like” and “the plant simulator is a simulator of a physical mechanism, and therefore operates at a relatively low resolution of 10 kHz for example”) , and a controller simulation apparatus  (Matsumura : See Fig.3 element 202 “[0015] The ECU emulator includes a processor emulator and a peripheral emulator…”;) comprising a second virtual clock (Matsumura: [0016] “At this time, the processor emulator operates using a relatively high resolution clock at 80 MHz for example.) and an event generator  (Matsumura : [0112]-“ [0112] Requests issued from the processor include <read, t, r> events and <write, t, r,v> events, and these are an event that requests reading of a value in register r at time t and an event that requests writing value v to register r at time t….”; also see [0125]-[0134] Advance(t)) the controller simulation apparatus configured to perform second simulation steps so as to simulate a controller of the machine or installation as a function of a second virtual time (Matsumura: [0016]) , wherein the process simulation apparatus and the controller simulation apparatus exchange output values so as to simulate the controlled machine or installation  (Matsumura : [0110]-[0112] See Fig.5 (2) and (3)) in the respective first and second simulation steps (Matsumura: [0016]) , wherein the controller simulation apparatus is configured to transmit an item of information to the process simulation apparatus (Matsumura: [0125]-[0134] as advance(t)) , which item of information describes a virtual result time for an end of a second simulation step (Matsumura: [0125]-[0134], Fig.14 [0188]) , wherein the process simulation apparatus  configured to adjust a duration of at least one of the first simulation steps depending on the virtual result time (Matsumura: [0017] “[0017] The plant simulator does not necessarily repeat calculations of values at processing step times that have a fixed length, and usually there is a need to suppress the effects of calculation differences and to have a variable step that is based on the timing of noncontiguous change points. Instruction signals are received from the controller in each step, and the internal state is output to each sensor. Note, the instruction signal is usually a pulse for expressing the on or off condition of a switch” in view of [0125]-[0134] Advance(t); Also see [0084] “The external peripheral scheduler 208 is a scheduler that processes the peripheral emulators 204a, 204b, . . . 204z that are connected to the plant simulators 206a, 206b, . . . 206z. The external peripheral scheduler 208 performs scheduling in order to perform advanced execution of the plant simulators only during processor emulator reaction delay time (or the time until the next event). The plant simulator stops at a designated time, or at an earlier time if notification of updating the internal state is required. Furthermore, notification to perform advanced execution of the processor emulator is provided until the actual plant simulators 206a, 206b, . . . 206z stop time.”, [0089]-[0096] showing the flow and timing in general) such that the at least one of the first simulation steps ends at the virtual result time (Matsumura: "... [0125] Advance(t): Instructs the plant to execute until time t at the longest....") , and wherein the event generator is configured to generate an event signal describing the virtual result time when a simulation step is terminated by the controller simulation apparatus, and the event receiver is configured to receive the event signal (Matsumura: See Fig.6 & [0124]-[0134] flow for Advance(t) that decides the maximum duration t, and after completion returns the result back to receiver as in Fig.3 flow, e.g. in [0085]) and wherein the controller simulation apparatus is configured to transmit the output values to the process simulation apparatus, and wherein the process simulation apparatus is configured to use the transmitted output values as input values for performing at least one first simulation step so that the process simulation apparatus and the controller simulation apparatus operates with up-to-date input values (Matsumura1: "... [0085] The external peripheral scheduler 208 provides instructions to the plant simulators 206a, 206b, . . . 206z for signaling or sampling that are requested by the controller. Signaling is an event where the controller actuates the plant, and an example is an operation of instructing the on/off signal of a switch. Furthermore, sampling is an event where the controller provides instructions to read a value when monitoring (sensing) the status of the plant and an example is an operation where the controller reads the voltage value of a battery cell (plant). The controller is software that is loaded to the processor emulator, and is logic that creates a control signal for the plant. The timing for signaling and sampling is determined by the controller, regardless of whether or not the processes are periodically performed for emulation....") 
Matsumura does not explicitly teach process simulation apparatus further comprises a device (crossed out above) and the virtual result time is provided from the controller simulation.
Kajitani teaches process simulation apparatus further comprises a device  (Kajitani: See Fig.1 where process simulation is plant simulator where device is break or engine implemented in break simulator or engine simulator; Alternately the device on which simulation is executed like a CPU as in ¶[0056])  and the virtual result time is provided from the controller simulation  (Kajitani: Fig. 6 [0062], [0065]-[0067],[0085], [0030]"... Each peripheral emulator has processing breaks specific to the peripheral emulator...."):

    PNG
    media_image1.png
    648
    1000
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    173
    479
    media_image2.png
    Greyscale

showing synchronization at arbitrary break timing; 

    PNG
    media_image3.png
    176
    425
    media_image3.png
    Greyscale

Upto a given time is the time e.g. T1 provided by the peripheral emulator as evident from the Fig.6, which is divided in short steps to achieve that given time. In general see the process of synchronization between peripheral emulator and plant simulator in [0069]-[0098]).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kajitani to Matsumura to describe how the breaks (or virtual result time) are to be set (by peripheral emulator) and utilized by (plant simulator) so as to achieve reproducibility of a simulation operation while reasonably keeping an operation speed (Kajitani: [0027]). Further, motivation to combine would have been that Kajitani & Matsumura are analogous art, to the claimed invention, in the field of controller and plant simulation (Kajitani: Abstract; Matsumura: Abstract) and improve the operation speed.
wherein the process simulation apparatus further comprises a device configured to adjust a duration of at least one of the first simulation steps depending on the virtual result time and wherein the controller simulation apparatus is configured to transmit the output values to the process simulation apparatus, and wherein the process simulation apparatus is configured to use the transmitted output values as input values for performing at least one first simulation step so that the process simulation apparatus and the controller simulation apparatus operates with up-to-date input values.
Regarding Claims 6 & 16
Matsumura teaches wherein the process simulation apparatus comprises a buffer for storing the input values (Matsumura: [0110] storage is done via queues associated with plant simulators, to store the inputs e.g. in Fig.6 flow, or Fig.5 flow where data is received from the processor simulators to plant simulators).
Regarding Claims 7 & 17
Matsumura teaches wherein the process simulation apparatus is configured to select at least one of the stored input values depending on a time at which the at least one input value was determined (Matsumura: [0122] “The example of FIG. 5(3) demonstrates the situation where a notification of a state change is provided from the plant, and transferred to the processor using an interrupt signal. When the scheduler retrieves (pop) and executes (executes) after a notification of state change is added to the task queue (insert (e3[t3]), conversion to a new event is performed <interrupt, t, i> and transferred (export) to the processor.” ) .
Regarding Claims 8 & 18
Matsumura teaches wherein the process simulation apparatus comprises a buffer for storing the respective output values of the process simulation apparatus, wherein output values determined after the result time are deleted (Matsumura: [0109]-[0110] storage is done via queues on the peripheral emulation, which act as storage & routing intermediaries (See Fig.3) and are associated with plant/process simulators and processor/controller emulators. They store the inputs e.g. in Fig.6 flow, or Fig.5 flow where data is received from the processor simulators to plant simulators and vice versa, the deletion is akin to removal or pop from the queue as explained in [0109]).
Regarding Claim 9
Matsumura teaches wherein the controller simulation apparatus comprises an emulator for performing a control program for the controller of the machine or installation (Matsumura : [0085] “…The controller is software that is loaded to the processor emulator, and is logic that creates a control signal for the plant. …” [0015] & Fig.3).
Regarding Claim 10
Matsumura teaches wherein the device comprises a plurality of process simulation apparatuses and/or a plurality of controller simulation apparatuses (Matsumura: Fig.3).

    PNG
    media_image4.png
    485
    561
    media_image4.png
    Greyscale

Also see in Kajitani Fig.1 & 5).
Relevant Prior Art of Record
US PGPUB No. 20150134313 by Maturana; Francisco et al teaches clock synchronization and in view of Kitangi may also teach the combination. See Fig.4.

    PNG
    media_image5.png
    283
    418
    media_image5.png
    Greyscale

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Friday, March 11, 2022


    
        
            
        
            
        
            
        
            
    

    
        1 Also see Kajitani [0069]-[0098] how the synchronization of data at specific time between controller simulation (peripheral simulator) and plant simulation is achieved.